Citation Nr: 0000710	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-42 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for post operative 
left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from March 1988 to 
December 1993.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDING OF FACT

The appellant's post operative left inguinal hernia repair is 
currently manifested by a well healed scar at the site of the 
surgical repair; on VA examination in December 1998, the 
condition was described as non-symptomatic.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for post 
operative left inguinal hernia repair are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 7338 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was established for left inguinal hernia 
by a rating decision dated April 1995 at the noncompensable 
disability level.  The appellant subsequently voiced 
disagreement with this decision and requested a compensable 
disability rating.

VA treatment records dated August 1995 reflect that the 
appellant underwent left inguinal hernia repair, with follow-
up care for an incisional abscess.

In December 1998, a VA digestive examination was conducted.  
By history, the appellant had left inguinal hernia repair in 
August 1995 and about 15 days after this procedure, he 
presented with an area of fluctuance in the wound, which was 
opened.  About 5cc of cloudy liquid material was evacuated.  
Thereafter, the wound healed without complication.  The 
examiner stated that the reported history was consistent with 
the clinical findings for "a small area of fat necrosis from 
a wound seroma rather than an abscess."  Examination of the 
left inguinal area revealed a well healed and non-symptomatic 
scar, slightly broader than the right inguinal scar, which is 
indicative of scarring at the cutaneous level.  The hernia 
left hernia repair appeared secure without evidence of 
recurrence.  The diagnosis was "previous left inguinal 
hernia repair, August 1, 1995, well healed, non-symptomatic 
without evidence of recurrence."


Analysis

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1999) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

The VA Schedule for Rating Disabilities provides, under 
diagnostic code 7338, a 60 percent evaluation for an inguinal 
hernia which is large, post operative, recurrent, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  A 30 percent 
evaluation is provided for an inguinal hernia which is small, 
post operative recurrent, or unoperated irremediable, not 
well supported by a truss, or not readily reducible.  A 10 
percent evaluation is provided for an inguinal hernia which 
is post operative recurrent, readily reducible and well 
supported by truss or belt.  A noncompensable evaluation is 
provided where the hernia is not operated, but remediable, or 
small, reducible, or without true hernia protrusion.  
38 C.F.R. § 4.114, Diagnostic Code 7338 (1999).

In this case, a review of the evidence of record reflects 
that the appellant's post operative left inguinal hernia 
repair is currently manifested by a well healed scar at the 
site of the surgical repair.  Furthermore, on VA examination 
in December 1998, the condition was described as non-
symptomatic and without evidence of recurrence.  In view of 
the lack medical findings for recurrence of the left inguinal 
hernia or abnormal post operative symptomatology associated 
with the hernia repair, the criteria for a compensable 
evaluation are not met.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

ORDER

A compensable evaluation for post operative left inguinal 
hernia repair is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

